DEL SOLE, J.,
concurring:
¶ 1 I agree with the majority that the adjudications of guilty should be upheld, but I disagree with the majority that this case implicates any constitutional question on the issue of intelligent waiver of the right to refuse consent to a warrantless search. The issue in this case, as framed by the majority, is whether “... Logue’s consent to search was constitutionally invalid under the Pennsylvania Constitution because she was not informed of her right to refuse consent to a warrantless search.” Majority Opinion at 725. I do not believe we have to reach the merits of this issue. The ultimate issue in this case was whether the police entry into the house was valid. The facts establish that the police obtained permission from Bridgette Knight to enter the house. Upon learning that Knight was not the owner of the house, the officers stopped and waited for the owner. While talking to Logue, the owner, but prior to asking her for any consent to search, one of the officers observed Karen Edwards pick up a beer can from the kitchen table and attempt to hide it. N.T. Suppression, 2/23/98, at 11. The officer testified that Karen Edwards, by his observation, was obviously under the age of 21. N.T., Suppression, 2/23/98, at 30. The trial court found the officer’s testimony credible. Trial Court Findings of Fact, 2/23/98, at 2.
¶ 2 Thus, based upon credible police testimony, prior to asking Logue for her consent, the officers had obtained valid entry into the house and observed illegal activity in plain view.5 At that point, they had probable cause to investigate. The officers did not need to obtain Logue’s consent, intelligent or otherwise, to search the house for evidence of underage drinking.6
¶ 3 Thus, while the majority’s examination of the state of Pennsylvania law on the issue of intelligent waiver of the right to refuse consent to a warrantless search is interesting, it is unnecessary to the resolution of the issue in the case. This Court should not decide constitutional issues unless absolutely required to do so. Krenzelak v. Krenzelak, 503 Pa. 373, 381-83, 469 A.2d 987, 991 (1983), Mt. Lebanon v. County Bd. of Elections, 470 Pa. 317, 321-23, 368 A.2d 648, 650 (1977), In re J.C., 412 Pa.Super. 369, 603 A.2d 627, 629 (1992). *730Accordingly, I would affirm the judgments of sentence without reaching the merits of the intelligent waiver issue.

. The trial court found the officers' entry pursuant to Knight's permission valid. Trial Court Opinion, 3/16/98. Further, this issue is not on appeal.


. Additionally, I note that the evidence focused on in this appeal, several bottles of malt liquor in the refrigerator, was meaningless for purposes of these convictions. Although we do not have a transcript of the trial, we assume that the convictions were based upon the police officers' observations at the scene as well as breathalyzer evidence.